EXHIBIT 10.1

THIRD AMENDMENT TO

PLAINS EXPLORATION & PRODUCTION COMPANY

2002 STOCK INCENTIVE PLAN

WHEREAS, Plains Exploration & Production Company (the “Company”) maintains the
Plains Exploration & Production Company 2002 Stock Incentive Plan (the “Plan”)
for the benefit of certain eligible persons as set forth in the Plan; and

WHEREAS, all words with initial capital letters shall have the same meaning
herein as ascribed thereto in the Plan; and

WHEREAS, the Company desires to amend the Plan, effective as set forth below,
and

WHEREAS, in Section 17 of the Plan, the Board reserved the right to amend or
modify the Plan and any Agreement issued thereunder subject to the limitations
set forth therein; and

WHEREAS, the Board has authorized appropriate officers of the Company to amend
the Plan and Agreements to effect the changes generally described above and as
specifically set forth in the amendment below.

NOW, THEREFORE, effective as of February 21, 2007, the Plan is hereby amended as
follows:

1. Section 21.4 of the Plan is hereby renumbered as Section 21.5 and a new
Section 21.4 is added as follows:

21.4 Section 409A Compliance. To the extent applicable, it is intended that this
Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to that section by the U.S. Department of the Treasury
or the Internal Revenue Service. Any provision that would cause the Plan or any
Award granted under the Plan to fail to satisfy Section 409A of the Code will
have no force or effect until amended to comply with Section 409A of the Code,
which amendment may be retroactive to the extent permitted by Section 409A of
the Code.